Citation Nr: 0612786	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to February 1987.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision that denied service connection for a neck 
disability and granted service connection for lumbar disc 
disease, rated 10 percent effective from the date of claim.

The matter of entitlement to a rating in excess of 10 percent 
for lumbar disc disease is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

A chronic neck disorder was not manifested in service, and 
the preponderance of the evidence is against a finding that 
the veteran's current neck disability is related to his 
service or to any complaints o injury therein.


CONCLUSION OF LAW

Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A May 2002 letter provided initial VCAA-mandated notice 
regarding the veteran's service connection claims.  He was 
advised of what was necessary to establish service connection 
and of his and VA's responsibilities in the development of 
the claims.  While complete notice was not provided prior to 
the initial determination in these matters, the veteran is 
not prejudiced by such notice timing deficiency.  The rating 
decision on appeal, a June 2003 letter, a September 2003 
statement of the case (SOC), and a March 2004 supplemental 
SOC (SSOC) notified the veteran of what the evidence showed, 
of the governing legal criteria, and of the basis for the 
denial of the claims.  The September SOC outlined the 
regulation implementing the VCAA, and specifically that the 
veteran is to be advised to submit any evidence in his 
possession pertaining to the claims.  While the provided 
prior to the initial determinations in these matters did not 
include notice regarding the rating of the disabilities or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), the veteran has not been prejudiced 
by such omission.  (Notice on the "downstream" matter of 
the rating for low back disability was provided via SOC, and 
as the matter is being remanded, there will be opportunity to 
address any notice deficiency.  As for the service connection 
claim for neck disability, notice regarding the rating of 
such disability and effective date of award has no 
significance unless service connection is allowed (which is 
not the case in this decision).  

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured (and the veteran 
has been advised what records were secured/considered).  The 
RO has arranged for the veteran to be examined by VA.  The 
veteran has not identified any further pertinent records that 
remain outstanding.  Development in the matter of service 
connection for a neck disability is complete.  

II. Factual Background

The veteran's service medical records include a February 1980 
enlistment examination report and medical history that do not 
mention any complaints, findings, or diagnosis pertaining to 
the neck.  An April 1983 examination report and medical 
history and a January 1986 examination report were also 
silent as to neck complaints, findings, or diagnosis.  An 
April 1986 statement of a medical examination and duty status 
reveals that the veteran sustained an injury in a fall when 
he landed on the base of his neck.  He sustained a 
"concussion to his spine" along with bruises and abrasions 
along the length of the spine.  He was restricted to quarters 
for three days.  He was seen for a second follow-up later 
that same month for his neck injury.  His neck was sore with 
range of motion.  The assessment included diffuse neck and 
back pain and minor cervical sprain.  On service discharge 
examination dated in November 1986 (and also February 27, 
1987), the veteran's neck and spine were normal.  His 
reported medical history did not reflect any neck problems.  

May 2000 to October 2001 private chiropractor records reflect 
treatment for lumbar (but not neck) complaints.

VA treatment records include a March 2002 outpatient record, 
when the veteran reported a 10-year history of neck 
stiffness.  He described an injury in service, and indicated 
he was being followed by a chiropractor.  X-rays of the 
cervical spine were normal.  The assessment was chronic neck 
pain/stiffness.  Later records from June 2002 to January 2003 
note similar complaints and findings.  
Private chiropractic records from February 2003 to December 
2003 note that the veteran reported neck pain ever since an 
injury in service.  The chiropractic provider noted cervical 
muscle spasms and "fixation complexes", but provided no 
further diagnosis or comment regarding etiology of the 
symptoms.  

On August 2003 VA spine examination, the examining physician 
reviewed the veteran claims file, noting his medical history.  
Upon physical examination the impression, in pertinent part, 
was cervical neck strain.  The examiner noted that the 
veteran's neck injury in service was described as mild 
subjective pain, that examination did not reveal any serious 
injury, and that minor cervical strain was diagnosed.  He 
opined that the veteran's current complaints were unrelated 
to his 1986 injury in service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The record shows that the veteran has a medical diagnosis of 
cervical strain.  The record also shows that the veteran 
sustained a minor neck injury in service.  However, the 
complaints resolved, and were not again noted in service 
after April 1986.  On service separation examination, the 
veteran's neck and spine were normal, and the veteran's 
medical history noted no neck problems.  Postservice, there 
is no documentation of neck problems until 2003, 
approximately 16 years after separation.  Although the 
veteran did report in 2003 that he had neck problems since an 
injury in service, it is significant that chiropractic 
records from the intervening period show treatment for lumbar 
complaints, but are silent as to any cervical complaints or 
pathology.  Consequently, service connection for a chronic 
neck disability on the basis that such disability became 
manifest in service and persisted is not warranted.  

Service connection may still be established for the neck 
disability if competent evidence shows that the disability is 
related to event, injury, or disease in service.  In that 
regard, it is once again significant that the earliest 
documented postservice complaints and findings pertaining to 
the neck were in 2003.  A lengthy passage of time between 
service and the earliest postservice clinical manifestation 
of the disability for which service connection is sought is, 
of itself, a factor for consideration against a determination 
that the disability is service related.  More significant is 
that the only competent evidence (medical opinion) directly 
addressing the matter of a nexus between the veteran's 
current neck disability and his service/injury therein is to 
the effect that they are not related.  The examiner reviewed 
the record, including the veteran's medical history, and 
explained the rationale for the opinion.  As there is no 
competent evidence (medical opinion) to the contrary, the 
opinion is highly probative in this matter.  

The veteran's belief that his current neck disorder is 
related to the injury in service is not competent evidence, 
as he is a layperson, untrained in establishing a medical 
diagnosis or determining medical etiology.  See Espiritu, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim.  Accordingly, it must be denied.




ORDER

Service connection for a neck disorder is denied.


REMAND

The criteria for rating disabilities of the spine were 
revised effective September 26, 2003.  From their effective 
date, the veteran is entitled to rating under the revised 
criteria.  He has not been notified of the revised criteria, 
nor has the RO reviewed the claim for increase in light of 
the revised criteria.   

Furthermore, in Dingess/Hartman, supra the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include regarding degree 
of disability and effective date of disability).  Here, the 
veteran has still not been provided notice regarding the 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding the revisions in the 
criteria for rating disabilities of the 
spine that became effective in September 
2003, and notice regarding the effective 
dates of awards in accordance with the 
Court's guidance in Dingess/Hartman, 
supra.  He should have the opportunity to 
respond.

2.  The RO should the arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
lumbar disc disease.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of the 
current criteria for rating spine 
disorders, the criteria in effect prior 
to September 26, 2003, and those in 
effect prior to September 23, 2002.  The 
clinical findings reported must include 
findings sufficient for rating the 
disability under of the applicable rating 
criteria, both current and those 
previously in effect.  Any studies deemed 
necessary should be completed.  

3.  The RO should then readjudicate the 
claim seeking an increased rating for 
lumbar disc disease.  As the appeal is 
from the initial rating assigned with a 
grant of service connection, the RO 
should consider whether "staged ratings" 
might be appropriate.  If the claim 
remains denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


